UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-6755



MARION L. BEA,

                                               Plaintiff - Appellant,

          versus


FRANK EDWARD GREEN,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
96-3992-CCB)


Submitted:   August 11, 1998              Decided:   September 9, 1998


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Marion L. Bea, Appellant Pro Se. William James Chen, Jr., CHEN,
WALSH, TECLER & MCCABE, Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marion L. Bea appeals from the district court's order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we deny Bea’s motion to appoint

counsel and affirm on the reasoning of the district court. Bea v.

Green, No. CA-96-3992-CCB (D. Md. Apr. 21, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2